UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended March 31, 2014 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto Commission File Number 0-10763 Atrion Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 63-0821819 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) One Allentown Parkway, Allen, Texas75002 (Address of Principal Executive Offices)(Zip Code) (972) 390-9800 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer.” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of Each Class Number of Shares Outstanding at April 20, 2014 Common stock, Par Value $0.10 per share ATRION CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART I.Financial Information 2 Item 1.Financial Statements 3 Consolidated Statements of Income (Unaudited) For the Three months Ended March 31, 2014 and 2013 3 Consolidated Balance Sheets (Unaudited) March 31, 2014 and December 31, 2013 4 Consolidated Statements of Cash Flows (Unaudited) For the Three months Ended March 31, 2014 and 2013 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures About Market Risk 11 Item 4.Controls and Procedures 12 PART II.Other Information 12 Item 1.Legal Proceedings 12 Item 1A.Risk Factors 12 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 6.Exhibits 13 SIGNATURES 14 Exhibit Index 15 1 PART I FINANCIAL INFORMATION 2 Item 1.Financial Statements ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in thousands, except per share amounts) Revenues $ $ Cost of goods sold Gross profit Operating expenses: Selling General and administrative Research and development Operating income Interest income Other income, net 1 Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Net income per basic share $ $ Weighted average basic shares outstanding Net income per diluted share $ $ Weighted average diluted shares outstanding Dividends per common share $ $ The accompanying notes are an integral part of these statements. 3 ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Assets (in thousands) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventories Prepaid expenses and other current assets Deferred income taxes Long-term investments Property, plant and equipment Less accumulated depreciation and amortization Other assets and deferred charges: Patents Goodwill Other Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued income and other taxes Line of credit Other non-current liabilities Stockholders’ equity: Common stock, par value $0.10 per share; authorized 10,000 shares, issued 3,420 shares Paid-in capital Retained earnings Treasury shares, 1,450 at March 31, 2014 and 1,435 at December 31, 2013, at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 4 ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Stock-based compensation Net change in accrued interest, premiums, and discounts on investments 3 Other 30 26 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses Other non-current assets 2 ) Accounts payable and accrued liabilities ) Accrued income and other taxes Other non-current liabilities ) 3 Cash flows from investing activities: Property, plant and equipment additions ) ) Purchase of investments ) Proceeds from maturities of investments ) Cash flows from financing activities: Purchase of treasury stock ) ) Dividends paid ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for: Income taxes $ $
